Citation Nr: 0307611	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  02-10 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
establish that the appellant has basic eligibility for 
Department of Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and other witnesses


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The current appeal arose from an August 2001 determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines, wherein the RO 
determined that the appellant was ineligible for VA benefits, 
on the basis that her decedent spouse did not have qualifying 
military service.  The appellant's husband, whose name and 
identifying number appear above, died in November 1986.


FINDINGS OF FACT

1.  In April 1999, the RO determined that the appellant's 
spouse did not meet basic eligibility requirements for VA 
benefits because he was not shown to have had active 
military, naval, or air service, and is not an individual or 
a member of a group considered to have performed active 
military, naval, or air service.

2.  Additional evidence submitted since the April 1999 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and, by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.




CONCLUSION OF LAW

Evidence received since the final April 1999 determination, 
wherein the RO determined that the appellant's spouse did not 
have status as a veteran and therefore the appellant does not 
meet the requirements of basic eligibility for VA death 
benefits, is not new and material, and the appellant's claim 
is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002). This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  This new law also 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist and does not 
require an automatic remand of a claim that was previously 
adjudicated by the Board or the RO and had become final.  
This is true because, as it pertains to the duty to assist 
provisions, the new law specifically provides that 
"[n]othing in this section shall be construed to required 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or secured 
. . . ." 38 U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

The appellant has been notified of the evidence and 
information necessary to substantiate her claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Specifically, she was notified of the criteria for meeting 
the basic eligibility requirements for VA death benefits and 
the laws and regulations pertaining to new and material 
evidence by means of the discussion in the January 2002 
statement of the case (SOC), as well as in several letters 
from the RO.  There is no indication of any relevant records 
that the RO failed to obtain.  There is no reasonable 
possibility that obtaining a VA medical opinion would 
substantiate this claim, which has been denied because of a 
lack of qualifying service.  Therefore, in this particular 
case, the RO has provided the appellant with all notice and 
assistance required by the VCAA.  

Because it has not been established that the appellant's 
husband was a "veteran" for VA purposes, and since there is 
no additional and pertinent information to dispute the most 
recent service department finding, further development would 
serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1) (2002).  
This case hinges on whether the appellant's husband has 
recognized service to be considered a "veteran," and in 
this regard the service department has verified that he does 
not have the requisite service.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.

II.  Factual Background

In May 1998 correspondence from the appellant, she requested 
VA dependency compensation or death pension benefits.  She 
forwarded for the record a July 1993 certification form 
apparently by the Armed Forces of the Philippines referencing 
her late husband's service dates between 1941 and 1946.  

In July 1998, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation (DIC), 
Death Pension and Accrued Benefits by a Surviving Spouse or 
Child (including Death Compensation if Applicable), in which 
she reported that her late husband had served on active duty 
from December 1941 until February 1945.  She indicated that 
they had been married in February 1965, and that her husband 
had died in November 1986.

In correspondence from the RO dated in September 1998, the 
appellant was advised that in order to be entitled to DIC, 
she must provide evidence that a disability of service origin 
resulted in her spouse's death, or materially contributed to 
or hastened his death, and she was given an opportunity to 
provide and identify that evidence.  

In November 1998, the appellant provided evidence for the 
record including a marriage certificate, medical certificates 
and a death certificate, reflecting that the appellant's 
spouse died in November 1986. 

The record contains a VA Form 21-3101, Request for 
Information, which was sent to the U.S. Army Reserve 
Personnel Center (ARPERCEN) in December 1998 in order to 
verify the status of service of the appellant's spouse, from 
December 1941 to February 1945.  In January 1999, a reply was 
received, indicating that the subject had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.  

Pursuant to correspondence from the RO dated in January 1999, 
requesting valid proof of marriage, the appellant forwarded a 
marriage certificate and joint affidavit in March 1999. 

In April 1999, the appellant was notified by the RO that 
entitlement to VA benefits was dependent upon a finding that 
by United States Army that an individual had valid military 
service in the U. S. Armed Forces.  She was notified that the 
ARPERCEN had conducted a thorough search of their records, 
but had determined that the appellant's spouse had no valid 
military service.  The RO therefore determined that the 
appellant had no legal entitlement to VA benefits.  The 
appellant did not appeal that determination.

In May 2000, the appellant again forwarded a marriage 
certificate and joint affidavit.  In May 2000 correspondence 
from the RO, she was advised that the Department of the Army 
had certified that her spouse did not have valid military 
service, and that on account of this negative certification, 
she was not eligible for VA benefits.  

In April 2001, in an attempt to reopen the claim, the 
appellant submitted evidence including a marriage certificate 
and a death certificate of her spouse, all of which were 
duplicates of evidence previously submitted.

In May 2001, the appellant was advised by the RO that her 
claim for VA death benefits had been previously denied in 
April 1999 because her spouse did not have valid military 
service in the U. S. Armed Forces.  She was advised that she 
must submit new and material evidence in order to reopen the 
claim.

In June 2001, the appellant submitted evidence including a 
June 2001 medical statement indicating that the appellant 
spouse's was treated for malaria and hypertension from 1946-
1949, as well as duplicate copies of his death certificate 
and a marriage certificate.  

The appellant presented testimony a hearing held at the RO in 
August 2001 at which time she stated that her husband was 
treated from 1946 to 1949 for hypertension.  The appellant 
presented a witness, Dr. V., who indicated that he had 
treated her spouse in 1946 for conditions including 
hypertension and malaria.  The appellant also submitted a 
document from the Philippine Veterans Bank as well as a (non-
VA) document showing that her spouse was entitled to 
educational benefits from a school in the Philippines.    

The appellant also submitted a July 1993 pay certification 
from the Armed Forces of the Philippines referencing service 
dates between 1941 and 1946, which was a duplicative of 
evidence previously submitted.

In August 2001, the appellant was informed by the RO that new 
and material evidence had not been submitted to reopen her 
claim, and the same was decided in a January 2002 Statement 
of the Case.  

In February 2002, the appellant submitted her spouse's death 
certificate and medical statements.

In September 2002, the appellant presented testimony at a 
second RO hearing.  She and two other witnesses attested that 
her spouse was a veteran of World War II.  At the hearing, 
she submitted a certification from the Office of the Adjutant 
General of the Armed Forces of the Philippines dated in July 
2002, purporting to establish that her spouse had valid 
military service.

In a September 2002 Supplemental Statement of the Case, the 
RO determined that new and material evidence had not been 
submitted with which to reopen the appellant's claim.  

In an October 2002 memorandum for the file, it was noted that 
the service department had certified that the appellant's 
spouse had no valid service in the U. S. Armed Forces and 
that no new evidence had been presented which would warrant a 
request for re-certification.

III.  Pertinent Law and Regulations

New and Material

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2002).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103 (2002).

On April 28, 1999, the RO issued a decision letter informing 
the appellant that her husband did not have the required 
military service.  The appellant did not appeal this 
decision.  Accordingly, the April 1999 decision is final. 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200 
(2002); see D'Amico v. West, 209 F.3d 1322 (2000) (overruling 
Sarmiento v. Brown, 7 Vet. App. 80 (1994), which had held 
that where an appellant never attained the status of 
"claimant" there was no finally decided claim which could 
be reopened).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability. 
Hodge, 155 F.3d at 1363.

As noted above, the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  Therefore, the amendment is not 
applicable to the appellant's claim, as she filed his claim 
to reopen in May 2000.  

Establishing Veteran Status

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2002).  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a "veteran," defined as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A § 101(2); 
38 C.F.R. § 3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 
198 (1994).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
armed forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.8, 3.9.  Such service, however, must be certified as 
qualifying by appropriate military authority.  38 C.F.R. 
§ 3.203.  These regulations have their basis in statute, at 
38 U.S.C. § 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 
80 (1992), wherein the United States Court of Appeals for 
Veterans Claims upheld the constitutionality of 38 U.S.C. 
§ 107(a), following the reasoning of the United States Court 
of Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department.).  
Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

IV.  Analysis

The appellant maintains that her husband had qualifying 
military service for purposes of establishing her eligibility 
for VA benefits as his surviving spouse.  

In this case, the evidence submitted since the time of the 
April 1999 determination consists of statements and hearing 
testimony by the appellant and witnesses, as well as 
affidavits, and certifications submitted by the appellant.  
Much of what the appellant has sent in since April 1999 is 
duplicative of evidence which was of record and considered at 
the time of the April 1999 RO decision, and therefore it is 
not new.  Duplicate statements or documents, by their very 
nature, may not be new and material.  38 C.F.R. § 3.156.

Since the April 1999 decision, essentially the only new 
evidence consists of the hearing testimony of the appellant 
and witnesses and documents offered at the hearings as well 
as medical documentation regarding her late spouse's 
conditions.  However, of the new evidence the Board is unable 
to identify any material evidence which because bears 
relevance to the issue in this case.  Clearly, the evidence 
presented at the August 2001 hearing, consisting of a 
document from the Philippine Veterans Bank as well as a (non-
VA) document showing that the appellant's spouse was entitled 
to educational benefits from a school in the Philippines, are 
not material to the claim here at issue.  The testimony of 
the appellant and two witnesses to the effect that her spouse 
had qualifying military service as a veteran is also 
immaterial, inasmuch as only "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, supra.  In sum, none 
of this newly submitted evidence bears directly and 
substantially upon the matter under consideration, which is 
basic eligibility for VA benefits.  Such an issue turns upon 
the nature of the military service as recognized by law.

The only evidence presented by the appellant since the April 
1999 decision which is even possibly relevant in this case 
consists of a certification from the Office of the Adjutant 
General of the Armed Forces of the Philippines dated in July 
2002, purported to establish that her spouse had valid 
military service with the USAFFE.  However, this evidence is 
not material inasmuch as the document submitted by the 
appellant in support of the claim fails to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as it is not an official document of the appropriate 
U.S. service department.  Therefore, this document may not be 
accepted by the Board as verification of service for the 
purpose of receiving VA benefits.  See Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997).  As such, it is not new and 
material evidence.

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen a claim of 
entitlement to basic eligibility for VA death benefits.  38 
C.F.R. § 3.156(a).  Furthermore, there is no contention that 
the service as verified by the service department is 
erroneous in such a way as to warrant a further request to 
the service department to verify or re- certify additional 
military service.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).  For these reasons, the Board concludes that the 
appellant has not presented new and material evidence to 
reopen the claim of basic eligibility for VA death benefits.  
As new and material evidence has not been submitted to reopen 
the appellant's claim of basic eligibility for VA death 
benefits, the claim may not be reopened.  Accordingly, the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).


ORDER

The appellant not having submitted new and material evidence 
to reopen the previous finally denied claim of basic 
eligibility for VA death benefits, the appeal is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

